DETAILED ACTION
The preliminary amendment filed 10/30/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 4-10 all contain significant unreadable text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-4, 7, 8, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemandez et al. (US 2017/0051732) in view of Rosman (US 4,100,822).  Hemandez et al. discloses a hydraulic fracturing system for fracturing a subterranean formation comprising: a multi-plunger hydraulic fracturing pump (50) fluidly connected to a well associated with the subterranean formation, the multi-plunger pump configured to pump fluid into a wellbore a plurality of motors positioned to power the multi-plunger pump (34, 58); and a planetary gear train having an input pinion gear in rotational contact with the plurality of motors (170 with input pinion gear 174 in rotational contact with motor 58 through drive shaft 60 and motor 34 through gear train 62 to drive shaft 52; Figures 1 and 4; Paragraph [0024]), wherein a gear ratio of the planetary gear train and a speed at which the plurality of motors operate are selected so as to limit a maximum pump speed associated with the multi plunger pump (the gear ratio of planetary gear system 170 allows for gear reduction, allowing for the rotational speed of the drive shaft 60 to convert to a slower rotational speed on the drive shaft 52 of the pump 50 thereby inherently limiting maximum pump speed, Figures 1 and 4; Paragraph [0024]). Hemandez et al. fails to disclose a plurality of input pinion gears in rotational contact with each of the plurality of motors. 
Rosman discloses a plurality of motors and a plurality of input pinion gears in rotational contact with each of the plurality of motors (see Figures 3-5 wherein pinions 23 having gear teeth 34 are connected rotationally to hydraulic drive motors 21). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the planetary gearing of Hemandez et al. by having a motor for each associated 
Regarding claim 3, Hemandez et al. as modified by Rosman discloses the system of claim 2. Hemandez et al. fails to disclose the system further comprising a plurality of speed reduction gearboxes positioned between the plurality of input pinion gears and the plurality of motors so as to achieve a desired pump rate. Rosman discloses a plurality of speed reduction gearboxes positioned between a plurality of input pinion gears and a plurality of motors (gear boxes 22 are positioned between a plurality of pinions 23 having gear teeth 23 and a plurality of hydraulic drive motors 21; gear boxes are designed to increase torque while reducing speed of the output shaft; Figures 3-5; Column 4, Lines 46-62). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the gearing of Hemandez et al. by having a motor for each associated planet gear as well as gear boxes as taught by Rosman resulting in a desired pump rate for the purpose of having smaller motors wherein there is an advantage that the system is less expensive with respect to initial capitalization and maintenance (Rosman; Column 4, Lines 57-59) and developing the amount of torque necessary to rotate ring members with high loads (Rosman; Column 4, Lines 60-62)).





Regarding claim 8, Hemandez et al. as modified by Rosman discloses the system of claim 6, wherein a stroke length of each of the plungers associated with the hydraulic pump is selected to inversely relate to a pump speed associated with the hydraulic pump so as to achieve a predetermined flow rate (see Figure 3 wherein the distance the crosshead 148 travels (stroke length) of the piston 146 (plunger) associated with the pump system 10 would be in a inversely related relation to pump speed since the longer the stroke length is, the lower the pump speed required to achieve a given flow rate; Figures 3-5; Paragraphs [0026] and [0019]).
	In regard to the method claims, the normal use of the combination system above for fracturing as disclosed would encompass the claimed steps, including, in regard to claim 18, Hemandez et al. as modified by Rosman discloses the system of claim 16. Hemandez et al. fails to disclose wherein a plurality of motors comprises one of a plurality of electric motors or a plurality of hydraulic motors. Rosman discloses wherein a plurality of motors comprises one of a plurality of electric motors or a plurality of hydraulic motors (hydraulic drive motors 21; Figure 4). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the motor of Hemandez et al. with the plurality of hydraulic motors as taught by Rosman for the purpose of utilizing a motor which can generate high torques without excessive size.
s 5, 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemandez et al. in view of Rosman and further in view of Mail (US 8,851,860).
Regarding claims 5 and 19, Hemandez et al. as modified by Rosman discloses the system of claim 2. Hemandez et al. fails to disclose wherein the maximum pump speed correlates to a critical plunger speed associated with the hydraulic pump. Mail discloses wherein a maximum pump speed correlates to a critical plunger speed associated with a hydraulic pump (mainstream methods of subsurface downhole pumping (hydraulic pump) include mounted reciprocating mechanisms (plunger) in a casing tube; optimal speeds of up and down strokes can be defined as maximum speeds that will not cause overstressing of pump rod (critical plunger speed); therefore maximum pumping speed correlates to an operation at optimal up and down stroke speed (critical plunger speed) associated with the hydraulic pump; Column 1, Lines 29-33, 39-48, 53-54, 64-67 and Column 2, Lines 1-3). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the maximum pump speed of Hemandez et al. by correlating it to the critical plunger speed as taught by Mail for the purpose of avoiding overstressing of structural parts and premature damage (Hemandez et al.; Column 1, Lines 64-67 and Column 2, Lines 1-3).
Regarding claim 6, Hemandez et al. as modified by Rosman discloses the system of claim 2. Hemandez et al., Rosman and Mail fail to disclose wherein the maximum pump speed is 5% or less over a critical plunger speed associated with hydraulic pump.  However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the maximum pump speed as 5% or less over a . 

Claims 9-14 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemandez et al. in view of Rosman and further in view of Payne et al. (US 2016/0258267).  Hemandez et al. as modified by Rosman discloses the system of claim 1, as above.  Hemandez et al. further discloses: a variable frequency drive (VFD) connected to a motor to control the speed of the motor, wherein the VFD is positioned to accelerate or decelerate pump rotational speeds associated with the hydraulic pump (variable frequency drive (VFD) 76 connected to motor 34 to control the speed thereof, wherein the VFD is positioned to adjust operating speeds of pump 50; Figure 2; Paragraph [0019-0020]). Hemandez et al. and Rosman fail to disclose a variable frequency drive (VFD) connected to a plurality of motors. Payne et al. discloses a variable frequency drive (VFD) connected to a plurality of motors (controlling, using one or more variable frequency drives (VFDs), a plurality of electrical motors to drive at least one fluid pump of the at least one hydraulic fracturing pump unit; Claim 31). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the other motor of Hemandez et al. to be connected to the VFD as taught by Payne et al. for the purpose of utilizing the benefits of a VFD to the other motors in the system, the benefits including contributing to energy savings, increasing the efficiency and life of the motor, reducing mechanical wear upon the motor and thus the need for repair (Hemandez et al.; Paragraph [0019]).

Regarding claim 11, Hemandez et al. as modified by Rosman and Payne et al. discloses the system of claim 10. Hemandez et al. fails to disclose wherein a plurality of VFDs are configured to automatically shut off in the event of an overpressure event with respect to the plurality of hydraulic pumps. Payne et al. discloses wherein a plurality of 
Regarding 12, Hemandez et al. discloses a hydraulic fracturing system for fracturing a subterranean formation comprising: a multi-plunger hydraulic fracturing pump fluidly connected to a well associated with the subterranean formation (50, which may be a quintuplex pump having five pistons 146 (plungers); Figure 3; Paragraphs [0016] and [0021]), the multi-plunger pump configured to pump fluid into a wellbore associated with the well at a high pressure so that the fluid passes from the wellbore into the subterranean formation and fractures the subterranean formation (pump 50 for pumping pressurized fluid into a borehole in an adjacent earthen formation for hydraulic fracturing; Figure 3; Paragraphs [0016] and [0021]): a plurality of motors positioned to power the multi-plunger pump (motors 34, 58 positioned to power the pump 50 (multi-plunger pump); Figure 1); a variable frequency drive connected to a motor to control the speeds of the motor (variable frequency drive (VFD) 76 connected to motor 34 to control the speed thereof, wherein the VFD is positioned to adjust operating speeds of 
Regarding claim 13, Hemandez et al. as modified by Rosman and Payne et al. discloses the system of claim 12. Hemandez et al. fails to disclose the system further comprising a plurality of speed reduction gearboxes positioned between the plurality of input pinion gears and the plurality of motors so as to achieve a desired pump rate. Rosman discloses a plurality of speed reduction gearboxes positioned between a plurality of input pinion gears and a plurality of motors (gear boxes 22 are positioned between a plurality of pinions 23 having gear teeth 23 and a plurality of hydraulic drive motors 21; gear boxes are designed to increase torque while reducing speed of the output shaft; Figures 3-5; Column 4, Lines 46-62). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the gearing of Hemandez et al. by having a motor for each associated planet gear as well as gear boxes as taught by Rosman resulting in a desired pump rate for the purpose of having smaller motors wherein there is an advantage that the system is less expensive with respect to initial capitalization and maintenance (Rosman; Column 4, Lines 57-59) and developing the amount of torque necessary to rotate ring members with high loads (Rosman; Column 4, Lines 60-62)).

	Regarding claim 21, Hemandez et al. as modified by Rosman and Payne et al. discloses the method of claim 20. Hemandez et al. fails to disclose detecting an overpressure event with respect to the hydraulic pump; and automatically shutting off the VFD. Payne et al. discloses wherein a VFD is configured to automatically shut off in the event of an overpressure event with respect to a hydraulic pump (when frac VFD 410 detects the discharge pressure exceeds a overpressure setpoint with respect to .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemandez et al. in view of Rosman further in view of Payne et al. and further in view of Mail.  Hemandez et al. as modified by Rosman and Payne et al. discloses the system of claim 12. Hemandez et al. fails to disclose wherein the maximum pump speed correlates to a critical plunger speed associated with each of the plurality of hydraulic pumps. Mail discloses wherein a maximum pump speed correlates to a critical plunger speed associated with a hydraulic pump (mainstream methods of subsurface downhole pumping (hydraulic pump) include mounted reciprocating mechanisms (plunger) in a casing tube; optimal speeds of up and down strokes can be defined as maximum speeds that will not cause overstressing of pump rod (critical plunger speed); therefore maximum pumping speed correlates to an operation at optimal up and down stroke speed (critical plunger speed) associated with the hydraulic pump; Column 1, Lines 29-33, 39-48, 53-54, 64-67 and Column 2, Lines 1-3). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the maximum pump speed of Hemandez et al. by correlating it to the critical plunger speed as taught by Mail for the purpose of avoiding overstressing of structural parts and premature damage (Hemandez et al.; Column 1, Lines 64-67 and Column 2, Lines 1-3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,598,258. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, instant claim 2 is generic to all that is recited in claim 1 of ‘258.  In other words, claim 1 of ‘258 fully encompasses the subject matter of instant claim 2 and therefore anticipates instant claim 2.  Since claim 2 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 2.  It has been held that the generic invention anticipates the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 2 is anticipated by claim 1 of the patent, claim 2 is not patentably distinct from claim 1, regardless of any additional subject matter present in claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
3/8/2021